DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-6 are pending and examined in the following Office action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally occurring product without significantly more. The claim(s) recite(s) a DNA molecule encoding 5’-UTR from SEQ ID NOs: 1 to 4. This judicial exception is not integrated into a practical application because the sequences listed are naturally occurring nucleic acids obtained from Oryza sativa. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the DNA molecule claimed encompasses the genome of Oryza sativa.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a polynucleotide that hybridizes under a stringent condition with a DNA fragment consisting of a base sequence complementary to the base sequence shown in any of SEQ ID NOs: 1 to 4. All dependent claims are included in this rejection. 
It is noted that the recitation “stringent” is a relative term which renders the claim indefinite.  The term "stringent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In fact, the specification uses another relative term “high sequence similarity” to determine whether the pair can hybridize. What is stringent to one person may not be stringent to another. Are you encompassing sequences that have at least 50% identity? 30% identity? 99% identity? Given the above, the metes and bounds of the claimed invention cannot be determined as claimed.

Written Description
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims are directed to a polynucleotide that comprises any number of “substitutions, deletions, addition of one or several bases, and exhibits 5’UTR activity equivalent to that of the polynucleotide consisting of the base sequence shown in any of SEQ ID NOs: 1 to 4.”
	The specification describes several UTRs. Rank 13 corresponds to SEQ ID NO: 1, 12 to SEQ ID NO: 2, 8 to SEQ ID NO: 3, and 14 to SEQ ID NO: 4. The specification describes the relative activity of these UTRs in Figures 4-6 and 8-9. 
The specification fails to describe any 5’UTR that contains any substitutions, deletions, additions and retains 5’UTR activity equivalent to that of the polynucleotide consisting of the base sequence shown in any of SEQ ID NOs: 1 to 4. The specification fails to describe how one of skill in the art can determine whether a particular UTR has identical activity. It is noted that UTR activity is based on a multitude of factors, including the particular organism a transgene is expressed in, the particular site of integration of the transgene, among others. The specification fails to describe how one of skill in the art can quantify equivalent activity from merely close activity. It is also noted that these only measure activity of the UTR indirectly because they rely 
Cao et al (Nature Communications, 2021, 12: 4138) demonstrates that engineering high performing UTRs required screening over 12,000 different sequences even after using algorithms to generate synthetic 5’UTRs. Of these computer generated 12,000, only three synthetic UTR’s were identified that outperformed current existing plasmids. Thus, Cao demonstrates that one of skill in the art would not recognize that Applicant was in possession of the invention as currently claimed because merely starting with a UTR that is already efficient does not guarantee that same efficiency. Even using computer based methods to design synthetic UTRs does not improve the likelihood of identifying UTRs with the same or higher translation efficiencies.  
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology.  The court stated that, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
The Applicants fail to describe a representative number of modified sequences that have equivalent 5’UTR activity.  The Applicants only describe SEQ ID NOs: 1-4.  Furthermore, the Applicants fail to describe structural features common to members of the claimed genus of 5’UTRs.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for 
	(See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broekaert et al (US 20050262597) in view of GenBank XM_015781333.2 (see alignment below; published .
The claims are directed to SEQ ID NO: 1, wherein SEQ ID NO: 1 is a DNA molecule encoding a 5’UTR. The claims are further directed to a nucleic acid construct, vector, and cell comprising SEQ ID NO: 1. The claims are further directed to a method of producing a transformant comprising introducing the vector into a monocotyledon cell. The claims are further drawn to a method of producing a recombinant protein by cultivating the transformant. 
Broekaert teaches their method for increasing transgene expression in a transgenic plant, the method comprising integrating a nucleic acid molecule comprising a 5’UTR into the plant, fusing said 5’UTR to a plant promoter, creating a transgenic plant cell, and regenerating the transgenic plant cell encoding a polypeptide. See claims 1-2. Broekaert suggests transforming monocotyledonous cells. See claims 4-6. 
Broekaert teaches a vector to be introduced into plants. Broekaert teaches that a vector is also known as a “genetic construct.” See paragraph 0061.
Broekaert does not teach the instant SEQ ID NO: 1. 
GenBank XM_015781333.2 teaches the instantly claimed SEQ ID NO: 1. See alignment below. GenBank teaches that nucleotides 1-87 correspond to the 5’UTR because it is upstream of the ATG start codon. 
Bilgin teaches that use of the H4 promoter in maize revealed high promoter activity in proliferating tissues but also a link between DNA replication phase of the cell division cycle and the function of this regulatory element. Bilgin teaches that the meristem-specific, replication-dependent activity of GUS gene was ensured by the 5’ regulatory sequences of the H4 gene alone. See page 41. 

Mackenzie teaches that they used the H4 promoter to drive gene expression in an oil producing fungus, Mortierella alpine. See abstract. Mackenzie teaches that the H4 promoter is a strong promoter that has been used to express antibiotic resistance markers in plants. See page 4655, left column. Mackenzie teaches the isolation of the H4 promoter and 5’UTR. See page 4655, right column. Mackenzie teaches that their construct contained the 5’UTR of H4 because the primers utilized went from -999 to -2. See page 4656. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to utilize an H4 promoter and the 5’UTR of said promoter. One of ordinary skill in the art would have been motivated to utilize the H4 promoter containing the 5’UTR of Oryza sativa because Bilgin and Mackenzie both teach the effectiveness of using the H4 promoter and its untranslated region and because Broekaert generally teaches that 5’UTRs can be used to improve transgene expression and protein accumulation in a transgenic monocot plant. Given the combined teachings of Bilgin and Mackenzie and the fact that 5’UTR usage for improving protein expression, one of ordinary skill in the art would have reasonably expected success because molecular cloning methods are well-known to those of ordinary skill in the art. 

Conclusion
	No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662


	
Sequence Alignments
PREDICTED: Oryza sativa Japonica Group histone H4 (LOC4336777), mRNA
Sequence ID: XM_015781333.2Length: 615Number of Matches: 1
Related Information
Gene-associated gene details
Genome Data Viewer-aligned genomic context
Range 1: 22 to 89GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
126 bits(68)
1e-25
68/68(100%)
0/68(0%)
Plus/Plus

Query  1   ACAAGGCTTCTTCCACATCTCCACCCAAATTCCAAATCTCTCGGTGATCGGAGCGGTTAG  60
           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  22  ACAAGGCTTCTTCCACATCTCCACCCAAATTCCAAATCTCTCGGTGATCGGAGCGGTTAG  81

Query  61  CTGCGGCG  68
           ||||||||
Sbjct  82  CTGCGGCG  89

LOCUS       XM_015781333             605 bp    mRNA    linear   PLN 01-MAR-2016
DEFINITION  PREDICTED: Oryza sativa Japonica Group histone H4 (LOC4336777),
            mRNA.
ACCESSION   XM_015781333
VERSION     XM_015781333.1
DBLINK      BioProject: PRJNA122
KEYWORDS    RefSeq.
SOURCE      Oryza sativa Japonica Group (Japanese rice)
  ORGANISM  Oryza sativa Japonica Group
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; BOP
            clade; Oryzoideae; Oryzeae; Oryzinae; Oryza; Oryza sativa.
COMMENT     MODEL REFSEQ:  This record is predicted by automated computational
            analysis. This record is derived from a genomic sequence
            (NW_015379177.1) annotated using gene prediction method: Gnomon,
            supported by mRNA and EST evidence.
            Also see:
                Documentation of NCBI's Annotation Process
            
            [WARNING] On Aug 7, 2018 this sequence was replaced by
            XM_015781333.2.
            
            ##Genome-Annotation-Data-START##

            Annotation Status           :: Full annotation
            Annotation Version          :: Oryza sativa Japonica Group
                                           Annotation Release 101
            Annotation Pipeline         :: NCBI eukaryotic genome annotation
                                           pipeline
            Annotation Software Version :: 6.5
            Annotation Method           :: Best-placed RefSeq; Gnomon
            Features Annotated          :: Gene; mRNA; CDS; ncRNA
            ##Genome-Annotation-Data-END##
FEATURES             Location/Qualifiers
     source          1..605
                     /organism="Oryza sativa Japonica Group"
                     /mol_type="mRNA"
                     /cultivar="Nipponbare"
                     /db_xref="taxon:39947"
                     /chromosome="4"
     gene            1..605
                     /gene="LOC4336777"
                     /note="Derived by automated computational analysis using
                     gene prediction method: Gnomon. Supporting evidence
                     includes similarity to: 2 mRNAs, 93 ESTs, 206 Proteins,
                     and 100% coverage of the annotated genomic feature by
                     RNAseq alignments"
                     /db_xref="GeneID:4336777"
     CDS             88..399
                     /gene="LOC4336777"
                     /codon_start=1
                     /product="histone H4"
                     /protein_id="XP_015636819.1"
                     /db_xref="GeneID:4336777"
                     /translation="MSGRGKGGKGLGKGGAKRHRKVLRDNIQGITKPAIRRLARRGGV
                     KRISGLIYEETRGVLKIFLENVIRDAVTYTEHARRKTVTAMDVVYALKRQGRTLYGFG
                     G"
ORIGIN      
        1 gccgaatccc caattccaca caaggcttct tccacatctc cacccaaatt ccaaatctct
       61 cggtgatcgg agcggttagc tgcggcgatg tcggggcgcg gcaagggagg caaggggctg
      121 ggcaagggcg gcgcgaagcg ccaccgcaag gtgctccgcg acaacatcca ggggatcacc
      181 aagccggcga tccggaggct ggcgaggagg ggcggcgtca agcgcatctc cgggctcatc
      241 tacgaggaga cccgcggcgt gctcaagatc ttcctcgaga acgtcatccg cgacgccgtc
      301 acctacaccg agcacgcccg ccgcaagacc gtcaccgcca tggacgtcgt ctacgcgctc
      361 aagcgccagg gccgcaccct ctacggcttc ggaggctaga cgagtacaga ttcgatggtg
      421 ttgggcgtag cagcgctagc attattatgt cgtgtgctcc gtgtgtgtcg ttgtgtctgt
      481 gactccttgt gttctagtcg tcggtgtgtt tcatcaagtt tcgacttctg gtcgactgga
      541 tgtaatacct tgttctgttc aatgaaacct tgtttatgac cgaaaatatg gaggtttgga
      601 ggttt